DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) has been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagamatsu el al. (US 2016/0106642) in view of KR20070002291 (cited on IDS filed 11/11/2019).
Nagamatsu el al. teaches composite particles based on mineral UV-screening agent and perlite (see abstract). Nagamatsu el al. teaches in a cosmetically acceptable medium, composite particles with a mean size of greater than 0.1μm, containing a matrix consisting of perlite particles and at least one mineral UV-screening agent with a mean elementary size of less than 0.1 μm (see [0002]). Nagamatsu el al. teaches the compositions also comprise at least one aqueous phase (see [0110]).  Nagamatsu el al. teaches that mineral UV-screening agents are metal oxide pigments, such as titanium 2 particles (see [0235]).
Nagamatsu el al. does not teach a silica coating, said silica representing at least 1% by weight relative to the total weight of the composite particle.
KR20070002291 teaches a composition for blocking ultraviolet radiation comprising multi-layeredly encapsulated titanium dioxide and silica sol as active ingredients (see abstract).  KR20070002291 teaches that the composition minimizes whitening when it is applied to the skin, improves UV-blocking effects, and feeling while using it (see abstract).  KR20070002291 teaches that the composition ratio of the said inorganic type sunscreen agent / inorganic silica sol contained in the composition for sunscreen of this invention is 85-70 / 15-30.  15-30% by weight of silica meets the limitation of the silica representing at least 1% by weight relative to the total weight of the composite particle.
Regarding claims 1, 7, and 8, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a 15-30% by weight of a silica coating as taught by KR20070002291 in the formulation of Nagamatsu el al.  One would be motivated to do so with a reasonable expectation of success to minimize whitening when it is applied to the skin, improve UV-blocking effects, and the feeling while using the composition as taught by KR20070002291.
Regarding claim 2, Nagamatsu el al. teaches that the mean size preferably ranges between 0.1 and 30 μm (see [0030]).

Regarding claims 4, 14, and 15, Nagamatsu el al. teaches that the mineral UV-screening agent is generally chosen from metal oxides, preferably titanium, zinc or iron oxides or mixtures thereof and more particularly from titanium dioxide and zinc oxide (see [0041]).
Regarding claims 5, 16, 17, and 18, Nagamatsu el al. teaches that the mineral UV-screening agent in the composite particles of the invention is preferably from 1% to 90% by weight, preferably from 2% to 80% by weight and better still from 3% to 70% by weight, relative to the total weight of a composite particle (see [0046]).
Regarding claim 6, 19, and 20, Nagamatsu el al. teaches that the mass content of perlite in the composite particles of the invention is preferably from 10% to 99% by weight, more preferentially from 20% to 98% by weight and even more preferentially from 30% to 97% by weight, relative to the total weight of a composite particle (see [0056]).
Regarding claim 9, Nagamatsu el al. teaches that the aqueous solution is 5% to 95% by weight and preferential from 10% to 80% by weight, relative to the total weight of the composition (see [0115]).
Regarding claim 10, Nagamatsu el al. teaches that the compositions comprise at least one oily phase (see [0075]).

Regarding claim 12, Nagamatsu el al. teaches a cosmetic process for caring for and/or making up human keratin materials, especially bodily or facial skin or the hair, comprising at least the application, to the surface of the keratin material, of at least one composition (see abstract).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 10, 12-18, of U.S. Patent No. 10,596,083 in view of KR20070002291 (cited on IDS filed 11/11/2019).
U.S. Patent No. 10,596,083 is drawn to composite particles for screening out UV radiation, containing at least a matrix comprising perlite particles mineral UV-screening agent particles with a mean elementary size of less than 0.1 pm, wherein said particles of the mineral UV-screening agent are included in said matrix.
U.S. Patent No. 10,596,083 does not claim a silica coating, said silica representing at least 1% by weight relative to the total weight of the composite particle.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a 15-30% by weight of a silica coating as taught by KR20070002291 in the formulation of U.S. Patent No. 10,596,083.  One would be motivated to do so with a reasonable expectation of success to minimize whitening when it is applied to the skin, improve UV-blocking effects, and the feeling while using the composition as taught by KR20070002291.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Melissa L Fisher/Primary Examiner, Art Unit 1611